                               UNITED STATES BANKRUPTCY COURT
                                     DISTRICT OF OREGON

In Re
                                       ) Case No. 18-34413-tmb11
Davis Properties, LLC                  )
                                       ) Notice of Intent to Sell Real or
                                       ) Personal Property, Compensate Real Estate
                                       ) Broker, and/or Pay any Secured Creditor’s Fees
                                       ) and Costs; Motion for Authority to Sell Property
                                       ) Free and Clear of Liens; and Notice of Hearing
                                       ) [Note: Do not use to sell personally identifiable
Debtor(s)                              ) information about individuals.]


NOTICE IS GIVEN THAT           Davis Properties, LLC           , the       Debtor              (i.e.,
debtor, trustee, etc.), intends to sell the property described below and moves for authority to sell
the property free and clear of liens pursuant to 11 U.S.C. § 363(f). The movant's name, address,
and telephone # are: Davis Properties, LLC, c/o Ava L. Schoen, Tonkon Torp LLP,
888 SW Fifth Avenue, Suite 1600, Portland, OR 97204                                                 .

If you wish to object to any aspect of the sale or fees disclosed in paragraph 7 or paragraph 15,
you must:

     (1) Attend the hearing set in paragraph 16 below; and

     (2) Within 21 days of the later of the date next to the signature below or the service date
         in paragraph 17 below, file with the clerk at 1050 SW 6th Ave. #700, Portland OR 97204
         or 405 E 8th Ave. #2600, Eugene OR 97401:

          (a) a written response stating the specific facts upon which the objection is based, and

          (b) a certificate of service of the response on the movant.
This document shall constitute the notice required by Local Bankruptcy Rule (LBR) 2002-1. All
sections must be completed.

 1. The specific subsections of 11 U.S.C. § 363(f) movant relies upon for authority to sell the
    property free and clear of liens are:
     363(f)(1) and (3)
 2. Buyer's name & relation to debtor:
     Civignite, LLC; No relation to debtor

 3. General description of the property: [If real property, state street address here. Also attach
    legal description as an exhibit to the notice filed with the court.]
        461 NE 3rd Avenue, Canby, Clackamas County, Oregon. See attached Exhibit A for
        legal description.

760.5 (12/1/2018)                             Page 1 of 4


                       Case 18-34413-tmb11          Doc 50     Filed 04/18/19
   4. A copy of the full property description or inventory may be examined or obtained at:
       See attached Exhibit A.


   5. The property may be previewed at: [Include time and place.]
       N/A


   6. Other parties to the transaction and their relationship to the debtor are:
       N/A




7. The gross sales price is: $ 2,275,000.00      .

   All liens on the property total $ 1,119,211.38               , of which movant believes a total of
   $ any amount not allowed by the Courtneed not be paid as secured claims (because the lien is invalid,
   avoidable, etc., the lienholder consents to less than full payment, or part or all of the
   underlying debt is not allowable).

   Secured creditor(s) also seek(s) reimbursement of $______________
                                                      unknown        for fees and costs.

   Total sales costs will be: $ unknown              .

   All tax consequences have been considered and it presently appears the sale will result in net
   proceeds to the estate after payment of valid liens, fees, costs and taxes of approximately:
   $ 1,155,788.62               .

8. The sale     is     is not (mark one) of substantially all of the debtor's assets. Terms and
   conditions of sale:
    Purchase price of $2,275,000. Buyer made an earnest money deposit of $100,000
    within three days of April 5, 2019. Due diligence period of 30 days from and after
    April 5, 2019, with closing to occur within 15 days of due diligence period having run.


9. Competing bids must be submitted to the movant no later than        N/A      (date), and
   must exceed the above offer by at least  N/A       , and be on the same or more favorable
   terms to the estate.

10. Summary of all available information regarding valuation, including any independent
    appraisals:
    Sale price of $2,275,000 is full price offer based on listing price by broker.




  760.5 (12/1/2018)                             Page 2 of 4


                        Case 18-34413-tmb11              Doc 50   Filed 04/18/19
     11. If paragraph 7 indicates little or no equity for the estate, the reason for the sale is:
         N/A

        and expenses and taxes resulting from the sale will be paid as follows:


     12. (Ch. 11 cases only) The reason for proposing the sale in advance of approval of a plan of
         reorganization is:
         Buyer has indicated that it requires closing as soon as possible and the sale of the
         property will pay all creditors and administrative expenses in full.
     13. The following information relates to lienholders (who are listed in priority order):

        Name                       Service Address              Approximate       Indicate Treatment at Closing (i.e.
                                   (See FRBP 7004)              Lien Amount       Fully Pd., Partially Pd., or Not Pd.)
Clackamas County           Tami Little, County Assessor                          Fully Paid
                           150 Beavercreek Rd.                      $82,429.41
                           Oregon City, OR 97045
Thomas Young               11504 NE 266th St.                                    Fully Paid
                           Battleground, WA 98604               $1,036,781.97




     14. Any liens not fully paid at closing shall attach to the sale proceeds in the same order of priority
         they attach to the property. Any proceeds remaining after paying liens, expenses, taxes,
         commissions, fees, costs or other charges as provided in this motion, shall be held in trust until
         the court orders payment.
                                                                    Capacity Commercial Group
     15. (If real property) The court appointed real estate broker,   and T.N. Tolls Company , will
         be paid from the sale of the property                                                    .

     16. A hearing on this motion and any objections to the sale or fees is scheduled as follows:
         Date: 05/20/2019 Time: 9:00 a.m. Location: US Bankruptcy Court,
         Courtroom #4, 1050 SW Sixth Avenue, Portland, OR 97204
        Testimony will be received if offered and admissible. If no timely objection is filed, the hearing
        may be cancelled, and an order submitted. Parties are encouraged to check the hearing
        calendar at https://www.orb.uscourts.gov after the objection deadline has passed.

     17. I certify that on 04/11/2019 this document was served, pursuant to FRBP 7004, on the
         debtor(s), trustee (if any), U.S. Trustee, each named lienholder at the address listed above,
         the creditors' committee chairperson (if any), and their attorneys; and [unless movant is a
         chapter 7 trustee] that it was also sent on that date, pursuant to FRBP 2002(a), to all creditors
         and all parties as listed in the court’s records that were obtained on 04/11/2019 , a copy of
         which is attached to the document filed with the court.


       760.5 (12/1/2018)                              Page 3 of 4


                              Case 18-34413-tmb11           Doc 50      Filed 04/18/19
18. For further information, contact: Ava L. Schoen, Tonkon Torp, LLP,
    888 SW Fifth Avenue, Suite 1600, Portland, OR 97204                                           .

Date: 04/11/2019       /s/ Ava L. Schoen, Attorney for Debtor
                       Signature & Relation to Movant
                        461 NE 3rd Ave., Canby OR 97013                                (-2662)
                        (If debtor is movant) Debtor’s Address & Taxpayer ID#(s)(last 4 digits)




  760.5 (12/1/2018)                         Page 4 of 4


                      Case 18-34413-tmb11         Doc 50    Filed 04/18/19
                                        EXHIBIT A
                                    LEGAL DESCRIPTION

           NOTICE OF INTENT TO SELL REAL OR PERSONAL PROPERTY,
         COMPENSATE REAL ESTATE BROKER, AND/OR PAY ANY SECURED
         CREDITOR’S FEES AND COSTS; MOTION FOR AUTHORITY TO SELL
         PROPERTY FREE AND CLEAR OF LIENS; AND NOTICE OF HEARING

A tract of land situated in the Philander Lee D.L.C. No. 56 in Section 33, Township 3 South,
Range I East of the W.M., more particularly described as follows:

Beginning at an old 3/4 inch iron pipe found on the northerly line of the S.P.R.R. Co. right-of-
way , which is the southwest comer of a tract of land conveyed to Package Containers , Inc., an
Oregon Corporation , by deed (recording Fee No. 70 197) which is North 63E East 266 .0 feet
and South 26E 58' East 631.48 feet from the southeast intersection of Third and "H" Streets of
the H. A. Lee Addition to the City of Canby, Oregon; thence North 26E 58' West 321.48 feet to
the most westerly comer of a tract described in deed to Georgia-Pacific Corporation, a Georgia
Corporation, recorded September 17, 1985, Fee No 85 32732; thence along the northwesterly
line of said Georgia¬ Pacific Corporation Tract North 63E 00' East 178.17 feet to the true point
of beginning of the tract to be described; thence Northwesterly 310 feet, more or less, to a point
in the southerly line of N.E. Third Avenue which bears North 63E East 60.33 feet along said
southerly line from the westerly boundary of a tract of land conveyed to Package Containers,
Inc., an Oregon corporation , by deed recorded January 5, 1970, Fee No. 70 197; thence North
63E East along the southerly line of Third Avenue, 170.67 feet to the northwesterly corner of a
25 foot wide tract of land described in deed to Charles A. Tucker, recording Fee No. 71 10210;
thence South 26E 58' East along the southwesterly line of said Tucker tract _ 10.0 feet to the
Northwesterly line of the aforementioned Georgia-Pacific Corporation tract ; thence South 63E
00' West 170.83 feet, to the true point of beginning.

040409/00001/9917014v1




                         Case 18-34413-tmb11      Doc 50     Filed 04/18/19
 1    Albert N. Kennedy, OSB No. 821429 (Lead Attorney)
       Direct Dial: 503.802.2013
 2     Fax: 503.972.3713
       E-Mail: albert.kennedy@tonkon.com
 3    Ava L. Schoen, OSB No. 044072
       Direct Dial: (503) 802-2143
 4     Facsimile: (503) 972-3843
       E-Mail: ava.schoen@tonkon.com
 5    TONKON TORP LLP
      888 SW Fifth Avenue, Suite 1600
 6    Portland, OR 97204-2099

 7            Attorneys for Debtor

 8

 9

10                              UNITED STATES BANKRUPTCY COURT

11                                        DISTRICT OF OREGON

12    In re                                                             Case No. 18-34413-tmb11

13    Davis Properties, LLC,                                            DEBTOR'S MOTION FOR ORDER
                                                                        APPROVING SALE OF DEBTOR'S
14                                    Debtor.                           ASSETS FREE AND CLEAR OF
                                                                        LIENS, CLAIMS, AND
15                                                                      ENCUMBRANCES

16                     Davis Properties, LLC, Debtor and Debtor-in-Possession ("Debtor"), moves

17    this Court for an order approving the sale of Debtor's real property free and clear of all liens,

18    claims, interests and encumbrances to Civignite, LLC ("Civignite").

19                                           INTRODUCTION

20                     1.      Debtor filed its voluntary petition for relief under Chapter 11 of the

21    Title 11 of the United States Code ("Bankruptcy Code") on December 19, 2018 ("Petition

22    Date").

23                     2.      Debtor is currently operating its business and managing its property as

24    Debtor-in-Possession pursuant to Sections 1107 and 1108 of the Bankruptcy Code.

25

26

Page 1 of 7 -      DEBTOR'S MOTION FOR ORDER APPROVING SALE OF DEBTOR'S ASSETS
                   FREE & CLEAR OF LIENS, CLAIMS, & ENCUMBRANCES
                                                    Tonkon Torp LLP
                                                888 SW Fifth Ave., Suite 1600
                                                     Portland, OR 97204
                                                       503.221.1440
                            Case 18-34413-tmb11              Doc 50             Filed 04/18/19
 1                                              JURISDICTION

 2                   3.      This Court has subject matter jurisdiction to consider this matter

 3    pursuant to 28 U.S.C. §§ 157 and 1334. Venue is properly before this Court pursuant to

 4    28 U.S.C. §§ 1408 and 1409.

 5                   4.      The statutory predicates for the relief sought herein include Sections

 6    105(a) and 363, and Rules 2002 and 6004 of the Federal Rules of Bankruptcy Procedure

 7    ("Bankruptcy Rules") and applicable local rules and administrative orders.

 8                                              BACKGROUND

 9                   5.      Debtor owns real property located at 461 NE 3rd Avenue in Canby,

10    Oregon (the "Property"). Since of the Petition Date, Debtor's intent has been to sell the

11    Property and pay its creditors in full.

12                   6.      The Property was listed for sale for $2,275,000.

13                   7.      On April 4, 2019, Debtor received an offer from Civignite to purchase

14    the Property for the listed amount of $2,275,000 (the "Purchase Price").

15                   8.      After due consultation with its advisors, Debtor exercised its business

16    judgment to enter into a Purchase and Sale Agreement with Civignite for the sale of the

17    Property (the "PSA") because the sale is in the best interest of the estate.

18                   9.      A copy of the PSA is attached hereto as Exhibit A and incorporated

19    herein by reference.

20                                        REQUESTED RELIEF

21                   10.     By this Motion, Debtor seeks entry of an order (the "Sale Order"),

22    substantially in the form attached hereto as Exhibit B, authorizing and approving the sale of

23    the Property free and clear of all liens, claims, interests, and encumbrances pursuant to

24    Section 363 of the Bankruptcy Code.

25

26

Page 2 of 7 -    DEBTOR'S MOTION FOR ORDER APPROVING SALE OF DEBTOR'S ASSETS
                 FREE & CLEAR OF LIENS, CLAIMS, & ENCUMBRANCES
                                                    Tonkon Torp LLP
                                                888 SW Fifth Ave., Suite 1600
                                                     Portland, OR 97204
                                                       503.221.1440
                          Case 18-34413-tmb11                Doc 50             Filed 04/18/19
 1                                       THE PROPOSED SALE

 2                   11.      The principal terms of the PSA are as follows1:

 3
      Purchaser:                  Civignite, LLC
 4
      Purchase Price:              $2,275,000
 5
      Assets to be Acquired:      Real property located at 461 NE 3rd Avenue, Canby, OR.
 6
      Assumed Liabilities:        Only those liabilities arising in connection with the closing costs.
 7                                It is contemplated that these will include (i) one half of the escrow
                                  fees charged by the title company, any excise tax, and any
 8                                transfer tax; (ii) a prorated portion of (a) real property taxes for
                                  the tax year in which the sale is closed; (b) assessments, personal
 9                                property taxes, rents, and other lessee charges arising from
                                  existing tenancies paid for in the month the sale is closed; and
10                                (c) interest on assumed obligations and utilities paid for in the
                                  month the sale is closed.
11
      Excluded Liabilities:       All liabilities other than those expressly identified as Assumed
12                                Liabilities.

13    Assumption and              None
      Assignment of
14    Executory Contracts:

15                   12.      In addition to the above general sale provisions, the following sale

16    provisions are disclosed in accordance with applicable local rules and guidelines:

17    Sale to Insider:            Civignite is not an insider as defined in Bankruptcy Code
                                  Section 101(31).
18

19    Agreements With         Civignite has not entered into any agreement with an insider of
      Insiders or Management: Debtor.
20
      Sale Free and Clear:        The sale will be free and clear of liens and other interests, and the
21                                parties with such interests and the nature of those interests are set
                                  forth below.
22
      Liens:                      The Property is encumbered by a lien asserted by Clackamas
23                                County and by Thomas Young. Clackamas County has filed a

24    1
        This summary is provided for the convenience of the Court and interested parties and in
      compliance with LBF 363. It is not intended to be a complete summary of the PSA. To the
25    extent there is any conflict between this summary and the PSA, the PSA governs in all
      respects.
26

Page 3 of 7 -      DEBTOR'S MOTION FOR ORDER APPROVING SALE OF DEBTOR'S ASSETS
                   FREE & CLEAR OF LIENS, CLAIMS, & ENCUMBRANCES
                                                 Tonkon Torp LLP
                                             888 SW Fifth Ave., Suite 1600
                                                  Portland, OR 97204
                                                    503.221.1440
                         Case 18-34413-tmb11              Doc 50             Filed 04/18/19
                                 proof of claim for a secured claim in the amount of $82,429.41.
 1                               Thomas Young has filed a proof of claim for a secured claim in
                                 the amount of $1,036,781.97.
 2
      Releases and Insider       None.
 3    Benefits:
 4    Private Sale; No           An auction is not contemplated because the Purchase Price will
      Competitive Bidding        pay all claims and administrative expenses in full.
 5
      Closing Deadlines:         The sale shall close on or before May 20, 2019, or the earliest
 6                               practicable date after entry of the Sale Order.
 7    Good Faith Deposit:        Civignite has deposited the sum of $100,000 as earnest money.
 8    Interim Arrangement        None.
      with Proposed Buyer:
 9
      Use of Proceeds:           Proceeds from the sale will be distributed to pay creditors and
10                               administrative expense holders in full pursuant to further order of
                                 the Court.
11
      Record Retention:          After the sale, Debtor will have reasonable access to the books
12                               and records as necessary to administer the Chapter 11 case and
                                 file final returns as appropriate.
13
      Sale of Avoidance          The sale does not include the sale of any avoidance claims under
14    Actions:                   Chapter 5 of the Bankruptcy Code.
15    Requested Findings as to Civignite shall not be a successor to Debtor and shall have no
      Successor Liability:     liability or responsibility for any liability or obligation of Debtor
16                             other than as expressly set forth in the PSA. The sale to Civignite
                               will not subject Civignite or its affiliates, successors, or assigns,
17                             or their respective properties, to any liability for claims against
                               Debtor or Debtor's Assets.
18
      Credit Bidding:            The motion does not contemplate credit bidding because the
19                               secured creditors will be paid in full from the Purchase Price.
20    Standard for Approval:     The motion seeks approval of the proposed sale pursuant to the
                                 Debtor's business judgment standard.
21
      Relief from Bankruptcy     This motion requests relief from Bankruptcy Rule 6004(h)
22    Rule 6004(h):              because Civignite seeks to close the sale within 45 days of
                                 April 5, 2019, and because all creditors will be paid in full upon
23                               closing.
24    Solicitation Process:      Notice of the proposed sale will be given to all parties and
                                 creditors in interest but additional offers to purchase the Property
25                               will not be solicited for the reasons set forth herein.
26

Page 4 of 7 -    DEBTOR'S MOTION FOR ORDER APPROVING SALE OF DEBTOR'S ASSETS
                 FREE & CLEAR OF LIENS, CLAIMS, & ENCUMBRANCES
                                                Tonkon Torp LLP
                                            888 SW Fifth Ave., Suite 1600
                                                 Portland, OR 97204
                                                   503.221.1440
                         Case 18-34413-tmb11             Doc 50             Filed 04/18/19
 1                                 BASIS FOR RELIEF REQUESTED

 2              A.     SALE OF ASSETS

 3                     18.    Section 363(b)(1) of the Bankruptcy Code provides that Debtor, "after

 4    notice and a hearing, may use, sell, or lease, other than in the ordinary course of business,

 5    property of the estate." This provision generally allows a debtor (subject to court approval)

 6    to sell property of the estate outside the ordinary course of business where the proposed sale

 7    is a sound exercise of debtor's business judgment and when the sale is proposed in good faith

 8    and for fair value. Committee of Equity Security Holders v. Lionel Corporation (In re Lionel

 9    Corp.), 722 F.2d 1063, 1070 (2d Cir. 1983); In re Ernst Home Center, Inc., 209 B.R. 974,

10    980 (Bankr. W.D. Wash. 1997). When a debtor articulates a reasonable basis for its business

11    decisions, "courts will generally not entertain objections to the debtor's conduct." Comm. of

12    Asbestos-Related Litigants v. Johns-Manville Corp. (In re Johns-Manville Corp.), 60 B.R.

13    612, 616 (Bankr. S.D.N.Y. 1986).

14                     19.    The decision to sell the Property has been approved by Debtor's owner

15    and manager given that the sale of the Property will enable Debtor to promptly pay its

16    creditors in full and will generate adequate proceeds to pay Debtor's administrative expenses

17    in full. Debtor has determined that it is in the best interests of Debtor's estate to sell the

18    Property under 11 U.S.C. § 363 to Civignite.

19                     20.    The PSA was negotiated at arm's length, in good faith, and Debtor

20    believes its terms are fair and reasonable. Civignite is not an "insider" of Debtor.

21              B.     SALE FREE AND CLEAR OF LIENS, CLAIMS, AND ENCUMBRANCES

22                     21.    Debtor requests that the Court authorize the sale free and clear of all

23    liens, claims, and encumbrances which may be asserted against the Property, with any such

24    liens, claims, interests, and encumbrances attaching to the proceeds of the sale. Civignite

25    will have no successor liability to any creditor who holds a claim as of the closing date

26

Page 5 of 7 -        DEBTOR'S MOTION FOR ORDER APPROVING SALE OF DEBTOR'S ASSETS
                     FREE & CLEAR OF LIENS, CLAIMS, & ENCUMBRANCES
                                                  Tonkon Torp LLP
                                              888 SW Fifth Ave., Suite 1600
                                                   Portland, OR 97204
                                                     503.221.1440
                         Case 18-34413-tmb11               Doc 50             Filed 04/18/19
 1    except as specifically stated in the PSA, and all such creditors will be forever enjoined from

 2    seeking to enforce or collect any such claim from or against Civignite.

 3                     22.    Civignite will only buy the Property if it is "free and clear" of liens.

 4                     23.    Holders of liens and interests in the Property will be adequately

 5    protected because they will be paid in full from the sale proceeds.

 6              C.     NON-APPLICABILITY OF STAY

 7                     24.    In addition to the other sale-related relief sought herein, Debtor

 8    requests that the Court specifically find inapplicable any stays that might otherwise inhibit

 9    Debtor's ability to close the proposed transaction for the sale of the Property immediately

10    after the Court enters an order approving the transaction, including, without limitation, those

11    arising under Bankruptcy Rule 6004. Any delay in a closing of the sale would mean

12    substantial potential harm to Debtor, its creditors, and its estate as the terms of the proposed

13    sale require closing on or before May 20, 2019.

14                                                   NOTICE

15                     25.    Debtor proposes to give notice of this Motion and the Sale Hearing as

16    follows: serve a copy of this Motion and the Sale Notice upon (a) counsel for the secured

17    creditors; (b) Civignite; (c) all persons or entities required to be served pursuant to orders of

18    this Court; (d) all parties who have filed requests for notice under Bankruptcy Rule 2002 as

19    of the date of service; (e) all persons or entities who to the knowledge of Debtor hold a lien

20    upon the assets; (f) the Office of the United States Trustee; and (g) all creditors and parties in

21    interest reflected in the mailing matrix on file with the Court.

22                     26.    Debtor submits that such notice constitutes good and sufficient notice

23    of the Motion, and all proceedings to be held thereon and that no other or further notice need

24    be given.

25                     WHEREFORE, Debtor respectfully requests that the Court enter an order

26    (1) approving the sale of the Property to Civignite; (2) approving such sale free and clear of

Page 6 of 7 -        DEBTOR'S MOTION FOR ORDER APPROVING SALE OF DEBTOR'S ASSETS
                     FREE & CLEAR OF LIENS, CLAIMS, & ENCUMBRANCES
                                                  Tonkon Torp LLP
                                              888 SW Fifth Ave., Suite 1600
                                                   Portland, OR 97204
                                                     503.221.1440
                         Case 18-34413-tmb11               Doc 50             Filed 04/18/19
 1    all liens, claims, and encumbrances, with such interests attaching to the sale proceeds;

 2    (3) declaring that Civignite will have no successor liability; (4) declaring all stays, including,

 3    without limitation, those arising under Bankruptcy Rule 6004 inapplicable; and (4) such

 4    other and further relief as may be just and proper.

 5                      DATED this 11th day of April, 2019.

 6                                                        TONKON TORP LLP
 7

 8                                                        By /s/ Ava L. Schoen
                                                             Albert N. Kennedy, OSB NO. 821429
 9                                                           Ava L. Schoen, OSB No. 044072
                                                             Attorneys for Debtor
10

11    040409/00001/9916289v1


12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

Page 7 of 7 -      DEBTOR'S MOTION FOR ORDER APPROVING SALE OF DEBTOR'S ASSETS
                   FREE & CLEAR OF LIENS, CLAIMS, & ENCUMBRANCES
                                                  Tonkon Torp LLP
                                              888 SW Fifth Ave., Suite 1600
                                                   Portland, OR 97204
                                                     503.221.1440
                               Case 18-34413-tmb11         Doc 50             Filed 04/18/19
   EXHIBIT A
PURCHASE AND SALE AGREEMENT




   Case 18-34413-tmb11   Doc 50   Filed 04/18/19
                                                Exhibit A
Case 18-34413-tmb11   Doc 50   Filed 04/18/19      1 of 9
                                                Exhibit A
Case 18-34413-tmb11   Doc 50   Filed 04/18/19      2 of 9
                                                Exhibit A
Case 18-34413-tmb11   Doc 50   Filed 04/18/19      3 of 9
                                                Exhibit A
Case 18-34413-tmb11   Doc 50   Filed 04/18/19      4 of 9
                                                Exhibit A
Case 18-34413-tmb11   Doc 50   Filed 04/18/19      5 of 9
                                                Exhibit A
Case 18-34413-tmb11   Doc 50   Filed 04/18/19      6 of 9
                                                Exhibit A
Case 18-34413-tmb11   Doc 50   Filed 04/18/19      7 of 9
                                                Exhibit A
Case 18-34413-tmb11   Doc 50   Filed 04/18/19      8 of 9
                                                Exhibit A
Case 18-34413-tmb11   Doc 50   Filed 04/18/19      9 of 9
 EXHIBIT B
PROPOSED FORM OF ORDER




Case 18-34413-tmb11   Doc 50   Filed 04/18/19
                         UNITED STATES BANKRUPTCY COURT

                                   DISTRICT OF OREGON

In re                                                      Case No. 18-34413-tmb11

Davis Properties, LLC,                                     ORDER GRANTING DEBTOR'S
                                                           MOTION FOR ORDER APPROVING
                             Debtor.                       SALE OF DEBTOR'S ASSETS FREE
                                                           AND CLEAR OF LIENS, CLAIMS,
                                                           AND ENCUMBRANCES
              THIS MATTER having come before the Court upon Debtor's Motion for Order

Approving Sale of Debtor's Assets Free and Clear of Liens, Claims, and Encumbrances; (the

"Motion") [ECF No. _____], a hearing having been held before the Court, and the Court being

duly advised in the premises and finding good cause; now, therefore;

              IT IS HEREBY ORDERED that:

              1.      The Motion is GRANTED;

              2.      Debtor is authorized to sell the real property located at 461 NE 3rd

Avenue in Canby, Oregon (the "Property") to Civignite, LLC for the purchase price of

$2,275,000;

              3.      The sale of the Property is approved free and clear of all liens, claims, and

encumbrances with such interests attaching to the sale proceeds;
Page 1 of 2 - ORDER GRANTING DEBTOR'S MOTION FOR ORDER APPROVING SALE OF
              DEBTOR'S ASSETS FREE AND CLEAR OF LIENS, CLAIMS, AND
              ENCUMBRANCES
                                             Tonkon Torp LLP
                                         888 SW Fifth Ave., Suite 1600
                                              Portland, OR 97204
                                                503.221.1440
                     Case 18-34413-tmb11              Doc 50             Filed 04/18/19
                4.      Civignite, LLC will have no successor liability to any creditor who holds a

claim as of the closing date except as specifically stated in the Purchase and Sale Agreement

between Civignite, LLC and Debtor, and all such creditors will be forever enjoined from seeking

to enforce or collect any such claim from or against Civignite, LLC; and

                5.      All stays, including, without limitation, those arising under Bankruptcy

Rule 6004 are inapplicable and this Order shall go into effect immediately upon its entry.

                                                   ###

I certify that I have complied with the requirements of LBR 9021-1(a).

Presented by:

TONKON TORP LLP



By
      Albert N. Kennedy, OSB No. 821429
      Ava L. Schoen, OSB No. 044072
      888 S.W. Fifth Avenue, Suite 1600
      Portland, OR 97204-2099
      Telephone: 503-221-1440
      Facsimile: 503-274-8779
      E-mail:      al.kennedy@tonkon.com
                   ava.schoen@tonkon.com
      Attorneys for Debtor

cc:      List of Interested Parties




Page 2 of 2 - ORDER GRANTING DEBTOR'S MOTION FOR ORDER APPROVING SALE OF
              DEBTOR'S ASSETS FREE AND CLEAR OF LIENS, CLAIMS, AND
              ENCUMBRANCES
                                               Tonkon Torp LLP
                                           888 SW Fifth Ave., Suite 1600
                                                Portland, OR 97204
                                                  503.221.1440
                        Case 18-34413-tmb11             Doc 50             Filed 04/18/19
                               LIST OF INTERESTED PARTIES

              DEBTOR'S NOTICE OF INTENT TO SELL REAL OR
         PERSONAL PROPERTY PURSUANT TO 11 USC § 363(F) (LBR 706.5)

                               In re Davis Properties, LLC
                     U.S. Bankruptcy Court Case No. 18-34413-tmb11

                                   ECF PARTICIPANTS

   NOAM AMIR-BROWNSTEIN nab@vf-law.com, srw@vf-law.com
   JONAS V ANDERSON jonas.v.anderson@usdoj.gov
   JASON M AYRES jayres@gsblaw.com, krhine@gsblaw.com
   SARAH FLYNN sarah.flynn@usdoj.gov
   ALBERT N KENNEDY al.kennedy@tonkon.com, leslie.hurd@tonkon.com;
    spencer.fisher@tonkon.com
   KATHYRN PERKINS kathryn.e.perkins@usdoj.gov
   AVA L SCHOEN ava.schoen@tonkon.com, leslie.hurd@tonkon.com
   US TRUSTEE, PORTLAND USTPRegion18.PL.ECF@usdoj.gov

                                 NON-ECF PARTICIPANTS

SECURED CREDITORS

Clackamas County Assessor
Tami Little, County Assessor
150 Beavercreek Road
Oregon City, OR 97045

Thomas Young
11504 NE 266th Street
Battleground, WA 98604

POTENTIAL BUYER

Andrew McMillan, Manager/Owner
Civignite, LLC
56 South Center Street
Mesa, AZ 85210
AMcMillan@Civignite.com
AaronBloom@Windermere.com




                    Case 18-34413-tmb11     Doc 50   Filed 04/18/19
Label Matrix for local noticing                      NOAM AMIR-BROWNSTEIN                                 JONAS V ANDERSON
0979-3                                               Vial Fotheringham LLP                                Office of the United States Trustee
Case 18-34413-tmb11                                  17355 SW Boones Ferry Rd., Ste. A                    405 E. 8th Avenue
District of Oregon                                   Lake Oswego, OR 97035-5225                           Ste 1100
Portland                                                                                                  Eugene, OR 97401-2728
Thu Apr 11 11:30:35 PDT 2019
JASON M AYRES                                        Capacity Commercial Group LLC                        City of Canby
Garvey Schubert Barer                                805 SW Broadway #700                                 222 NE 2nd Ave.
121 SW Morrison Street                               Portland, OR 97205-3347                              POB 930
Suite 1100                                                                                                Canby, OR 97013-0930
Portland, OR 97204-3141

Clackamas County Assessment & Tax                    Clackamas County Assessor                            John Davis
150 Beavercreek Rd                                   POB 6100                                             Manager
Oregon City, OR 97045-4302                           Portland, OR 97228-6100                              3198 SW Wallula Ave
                                                                                                          Gresham, OR 97080-9615


Davis Properties, LLC                                SARAH FLYNN                                          IRS
461 NE 3rd. Ave.                                     DOJ-Ust                                              POB 7346
Canby, OR 97013-3717                                 C/O Johnson, Linda D                                 Philadelphia, PA 19101-7346
                                                     700 Stewart Street
                                                     Seattle, WA 98101-4439

John Davis                                           ALBERT N KENNEDY                                     Mighty Mite Industries, Inc.
3198 SW Wallula Ave.                                 888 SW 5th Ave #1600                                 461 NE 3rd Ave.
Gresham, OR 97080-9615                               Portland, OR 97204-2030                              Canby, OR 97013-3717



ODR Bkcy                                             KATHYRN PERKINS                                      AVA L SCHOEN
955 Center NE #353                                   DOJ-Ust                                              888 SW 5th Ave #1600
Salem, OR 97301-2555                                 700 Stewart Street                                   Portland, OR 97204-2030
                                                     Suite 5103
                                                     Seattle, WA 98101-4438

T.N. Tolls Co                                        Thomas O. Young                                      Thomas O. Young
3505 Walnut Ln                                       11504 NE 266th St.                                   c/o Noam Amir-Brownstein
Tillamook, OR 97141-2646                             Battle Ground, WA 98604-6520                         17355 SW Boones Ferry Rd., Suite A
                                                                                                          Lake Oswego, OR 97035-5225


US Trustee, Portland
620 SW Main St #213
Portland, OR 97205-3026




                 The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.


(u)Thomas O. Young                                   End of Label Matrix
                                                     Mailable recipients      21
                                                     Bypassed recipients       1
                                                     Total                    22

                                          Case 18-34413-tmb11                 Doc 50     Filed 04/18/19
